--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


CONSULTING AGREEMENT




THIS AGREEMENT is dated and effective on the 1st day of April, 2012.




BETWEEN:


FIRST LIBERTY POWER CORP. of 7251 W. Lake Mead Blvd, Suite 300, Las Vegas,
Nevada 89128


(the "Company")


AND:


Robert B. Reynolds Jr. of 4301 Rushford Drive, Hamburg, NY 14075


 (the "Director")


WHEREAS:


A. The Company desires to appoint the Director as a member of the Company's
Board of Directors (the "Services") in regards to the Company's management and
operations;


B. The Director has agreed to serve in this capacity subject to the terms and
conditions of this Agreement.


NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and promises set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
each, the parties hereto agree as follows:


ARTICLE 1 APPOINTMENT AND AUTHORITY OF DIRECTOR


1.1 Appointment of Director. The Company hereby appoints the Director as a
director of the Company as hereinafter set forth and subject to the terms and
conditions of the Company's Articles and Bylaws. The Company hereby authorizes
the Director to exercise such powers as provided under this Agreement. The
Director accepts such appointment on the terms and conditions herein set forth.


(a) Performance of Services. Director agrees to perform his duties as set forth
herein to the best of his abilities and in foil compliance with the law. The
Director shall faithfully, honestly and diligently serve the Company and
cooperate with the Company and utilize maximum professional skill and care and
to act in the best interests of the Company.


1.2 Authority of Director. The Director shall have no right or authority,
express or implied, to commit or otherwise obligate the Company in any manner
whatsoever except to the extent specifically provided herein or specifically
authorized in writing by the Company.


1.3 Independent Director. In performing the Services, the Director shall be an
independent Director and not an employee or agent of the Company, except that
the Director shall be the agent of the Company solely in circumstances where the
Director must be the agent to carry out its obligations as set forth in this
Agreement. Nothing in this Agreement shall be deemed to require the Director to
provide the Services exclusively to the Company and the Director hereby
acknowledges that the Company is not required and shall not be required to

 
1

--------------------------------------------------------------------------------

 
 
make any remittances and payments required of employers by statute on the
Director's behalf and the Director or any of its agents shall not be entitled to
the fringe benefits provided by the Company to its employees.


ARTICLE 2 DIRECTOR'S AGREEMENTS


2.1 Expense Statements. The Director may incur expenses in the name of the
Company as agreed in advance in writing by the Company, provided that such
expenses relate solely to the carrying out of the Services. The Director will
immediately forward all invoices for expenses incurred on behalf of and in the
name of the Company and the Company agrees to pay said invoices directly on a
timely basis. The Director agrees to obtain approval from the Company in writing
for any individual expense of $1,000 or greater or any aggregate expense in
excess of $1,000 incurred in any given month by the Director in connection with
the carrying out of the Services.


2.2 Regulatory Compliance. The Director agrees to comply with all applicable
securities legislation and regulatory policies in relation to providing the
Services, including but not limited to United States securities laws (in
particular, Regulation FD) and the policies of the United States Securities and
Exchange Commission.


2.3 Prohibition against Insider Trading. The Director hereby acknowledges that
the Director is aware, and further agrees that the Director will advise those of
its directors, officers, employees and agents who may have access to
Confidential Information, that United States securities laws prohibit any person
who has material, non-public information about a company from purchasing or
selling securities of such a company or from communicating such information to
any other person under circumstances in which it is reasonably foreseeable that
such person is likely to purchase or sell such securities.


ARTICLE 3 COMPANY'S AGREEMENTS


3.1 Compensation Shares. The compensation for agreeing to enter into this
Agreement and provide the Services to be rendered by the Director pursuant to
this Agreement shall be payable in 250,000 fully paid and non-assessable shares
of the Company's common stock issuable immediately upon signing (the
"Compensation Shares") for the Term.


3.2 Voting of Compensation Shares. The Director covenants and agrees that, with
respect to the Compensation Shares that it receives, it shall, at all times that
it is the beneficial owner of such shares; vote such shares on all matters
coming before it as any stockholder of the Company.


3.3 Information. Subject to the terms of this Agreement, including without
limitation Article 5 hereof, and provided that the Director agrees that it will
not disclose any material non-public information to any person or entity, the
Company shall make available to the Director such information and data and shall
permit the Director to have access to such documents as are reasonably necessary
to enable it to perform the Services under this Agreement. The Company also
agrees that it will act reasonably and promptly in reviewing materials submitted
to it from time to time by the Director and inform the Director of any material
inaccuracies or omissions in such materials.


3.4 Indemnification. The Company shall indemnify and defend Director to the full
extent of the law from and against any and all claims that may be brought
against Director in connection with his service to the Company. In addition, the
Company agrees to maintain directors and officers insurance in reasonable and
appropriate amounts during the term of Director's service to the Company.
 
 
2

--------------------------------------------------------------------------------

 

ARTICLE 4 DURATION, TERMINATION AND DEFAULT

 
4.1 Effective Date. This Agreement shall become effective as of April 1, 2012
(the "Effective Date"), and shall continue to March 31, 2013 (the "Term") or
until earlier terminated pursuant to the terms of this Agreement.


4.2 Termination. Without prejudicing any other rights that the Company may have
hereunder or at law or in equity, the Company may terminate this Agreement
immediately upon delivery of written notice to the Director if:


(a) the Director breaches section 2.2 of this Agreement;


(b) the Director breaches any other material term of this Agreement and such
breach is not cured to the reasonable satisfaction of the Company within thirty
(30) days after written notice describing the breach in reasonable detail is
delivered to the Director;


(c) the Company acting reasonably determines that the Director has acted, is
acting or is likely to act in a manner detrimental to the Company or has
violated the confidentiality of any information as provided for in this
Agreement;


(d) the Director is unable or unwilling to perform the Services under this
Agreement, or


(e) the Director commits fraud, serious neglect or misconduct in the discharge
of the Services.


4.3 Duties upon Termination. Upon termination of this Agreement by the Company
for any of the reasons set forth above, the Director shall upon receipt of all
sums due and owing, promptly deliver the following in accordance with the
directions of the Company:


(a) a final accounting, reflecting the balance of expenses incurred on behalf of
the Company as of the date of termination; and


(b) all documents pertaining to the Company or this Agreement, including but not
limited to, all books of account, correspondence and contracts, provided that
the Director shall be entitled thereafter to inspect, examine and copy all of
the documents which it delivers in accordance with this provision at all
reasonable times upon three (3) days' notice to the Company.


4.4 Compensation of Director on Termination. Upon termination of this Agreement
by the Company for any of the reasons set forth in section 4.2, above, or if the
Director resigns, the Director shall be entitled to receive as its full and sole
compensation in discharge of obligations of the Company to the Director under
this Agreement all sums due and payable under this Agreement to the date of
termination and the Director shall have no right to receive any further
payments; provided, however, that the Company shall have the right to offset
against any payment owing to the Director under this Agreement any damages,
liabilities, costs or expenses suffered by the Company by reason of the fraud,
negligence or willful act of the Director, to the extent such right has not been
waived by the Company. Upon termination of this Agreement by the Company for any
reason other than one or more of the reasons set forth in section 4.2, above,
the Director shall receive, in addition to any unpaid compensation, full vesting
in the Compensation Shares.


ARTICLE 5 CONFIDENTIALITY AND NON-COMPETITION


5.1 Maintenance of Confidential Information. The Director acknowledges that in
the course of its appointment hereunder the Director will, either directly or
indirectly, have access to and be entrusted with information (whether oral,
written or by inspection) relating to the Company or its respective affiliates,
associates or customers (the "Confidential Information"). For the purposes of
this Agreement, "Confidential Information" includes, without limitation, any and
all Developments (as defined herein), trade secrets, inventions, innovations,

 
3

--------------------------------------------------------------------------------

 

techniques, processes, formulas, drawings, designs, products, systems,
creations, improvements, documentation, data, specifications, technical reports,
customer lists, supplier lists, distributor lists, distribution channels and
methods, retailer lists, reseller lists, employee information, financial
information, sales or marketing plans, competitive analysis reports and any
other thing or information whatsoever, whether copyrightable or uncopyrightable
or patentable or unpatentable. The Director acknowledges that the Confidential
Information constitutes a proprietary right, which the Company is entitled to
protect. Accordingly the Director covenants and agrees that during the Term and
thereafter until such time as all the Confidential Information becomes publicly
known and made generally available through no action or inaction of the
Director, the Director will keep in strict confidence the Confidential
Information and shall not, without prior written consent of the Company in each
instance, disclose, use or otherwise disseminate the Confidential Information,
directly or indirectly, to any third party.


5.2 Exceptions. The general prohibition contained in Section 5.1 against the
unauthorized disclosure, use or dissemination of the Confidential Information
shall not apply in respect of any Confidential Information that:


(a) is available to the public generally in the form disclosed;


(b) becomes part of the public domain through no fault of the Director;


(c) is already in the lawful possession of the Director at the time of receipt
of the Confidential Information; or


(d) is compelled by applicable law to be disclosed, provided that the Director
gives the Company prompt written notice of such requirement prior to such
disclosure and provides assistance in obtaining an order protecting the
Confidential Information from public disclosure.


5.3 Developments. Any information, data, work product or any other thing or
documentation whatsoever which the Director, either by itself or in conjunction
with any third party, conceives, makes, develops, acquires or acquires knowledge
of during the Director's appointment with the Company or which the Director,
either by itself or in conjunction with any third party, shall conceive, make,
develop, acquire or acquire knowledge of (collectively the "Developments")
during the Term or at any time thereafter during which the Director is engaged
by the Company that is related to the business of mining property acquisition
and exploration shall automatically form part of the Confidential Information
and shall become and remain the sole and exclusive property of the Company.
Accordingly, the Director does hereby irrevocably, exclusively and absolutely
assign, transfer and convey to the Company in perpetuity all worldwide right,
title and interest in and to any and all Developments and other rights of
whatsoever nature and kind in or arising from or pertaining to all such
Developments created or produced by the Director during the course of performing
this Agreement, including, without limitation, the right to effect any
registration in the world to protect the foregoing rights. The Company shall
have the sole, absolute and unlimited right throughout the world, therefore, to
protect the Developments by patent, copyright, industrial design, trademark or
otherwise and to make, have made, use, reconstruct, repair, modify, reproduce,
publish, distribute and sell the Developments, in whole or in part, or combine
the Developments with any other matter, or not use the Developments at all, as
the Company sees fit.


5.4 Protection of Developments. The Director does hereby agree that, both before
and after the termination of this Agreement, the Director shall perform such
further acts and execute and deliver such further instruments, writings,
documents and assurances (including, without limitation, specific assignments
and other documentation which may be required anywhere in the world to register
evidence of ownership of the rights assigned pursuant hereto) as the Company
shall reasonably require in order to give full effect to the true intent and
purpose of the assignment made under Section 5.3 hereof. If the Company is for
any reason unable, after reasonable effort, to secure execution by the Director
on documents needed to effect any registration or to apply for or prosecute any
right or protection relating to the Developments, the Director hereby designates
and appoints the

 
4

--------------------------------------------------------------------------------

 

Company and its duly authorized officers and agents as the Director's agent and
attorney to act for and in the Director's behalf and stead to execute and file
any such document and do all other lawfully permitted acts necessary or
advisable in the opinion of the Company to effect such registration or to apply
for or prosecute such right or protection, with the same legal force and effect
as if executed by the Director.


5.5 Remedies. The parties to this Agreement recognize that any violation or
threatened violation by the Director of any of the provisions contained in this
Article 5 will result in immediate and irreparable damage to the Company and
that the Company could not adequately be compensated for such damage by monetary
award alone. Accordingly, the Director agrees that in the event of any such
violation or threatened violation, the Company shall, in addition to any other
remedies available to the Company at law or in equity, be entitled as a matter
of right to apply to such relief by way of restraining order, temporary or
permanent injunction and to such other relief as any court of competent
jurisdiction may deem just and proper.


5.6 Reasonable Restrictions. The Director agrees that all restrictions in this
Article 5 are reasonable and valid, and all defenses to the strict enforcement
thereof by the Company are hereby waived by the Director.


ARTICLE 6 DEVOTION TO CONTRACT


6.1 Devotion to Contract. During the term of this Agreement, the Director shall
devote sufficient time, attention, and ability to the business of the Company,
and to any associated company, as is reasonably necessary for the proper
performance of the Services pursuant to this Agreement. Nothing contained herein
shall be deemed to require the Director to devote its exclusive time, attention
and ability to the business of the Company. During the term of this Agreement,
the Director shall, and shall cause each of its agents assigned to performance
of the Services on behalf of the Director, to:


(a) at all times perform the Services faithfully, diligently, to the best of its
abilities and in the best interests of the Company;


(b) devote such of its time, labor and attention to the business of the Company
as is necessary for the proper performance of the Services hereunder; and


(c) refrain from acting in any manner contrary to the best interests of the
Company or contrary to the duties of the Director as contemplated herein.


6.2 Other Activities. The Director shall not be precluded from acting in a
function similar to that contemplated under this Agreement for any other person,
firm or company and it is expressly understood that the Director may be involved
as an owner, officer and or director in companies in industries similar to
Company.


ARTICLE 7 PRIVATE PLACEMENT OF COMPENSATION SHARES


7.1 Documents Required from Director. The Director shall complete, sign and
return to the Company as soon as possible, on request by the Company, such
additional documents, notices and undertakings as may be required by regulatory
authorities and applicable law.


7.2 Acknowledgements of Director. The Director acknowledges and agrees that:


(a) the Director agrees and acknowledges that none of the Compensation Shares
have been registered under the Securities Act of 1933 or under any state
securities or "blue sky" laws of any state of the United States, and, unless so
registered, may not be offered or sold in the United

 
5

--------------------------------------------------------------------------------

 
 
States or, directly or indirectly, to U.S. Persons (as that term is defined in
Regulation S under the Securities Act of 1933), except in accordance with the
provisions of Regulation S, pursuant to an effective registration statement
under the Securities Act of 1933, or pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the Securities Act
of 1933 and in each case only in accordance with applicable state securities
laws. However, the parties acknowledge that the Company shall register the
Compensation Shares within one year from the date of this Agreement;


(b) the Director has not acquired the Compensation Shares as a result of, and
will not itself engage in, any "directed selling efforts" (as defined in
Regulation S under the 1933 Act) in the United States in respect of any of the
Securities which would include any activities undertaken for the purpose of, or
that could reasonably be expected to have the effect of, conditioning the market
in the United States for the resale of any of the Compensation Shares; provided,
however, that the Director may sell or otherwise dispose of any of the
Compensation Shares pursuant to registration thereof under the 1933 Act and any
applicable state securities laws or under an exemption from such registration
requirements;


(c) the Compensation Shares will be subject in the United States to a hold
period from the date of issuance of the Compensation Shares unless such
Compensation Shares are registered with the Securities and Exchange Commission
("SEC");


(d) the decision to execute this Agreement and purchase the Compensation Shares
agreed to be purchased hereunder has not been based upon any oral or written
representation as to fact or otherwise made by or on behalf of the Company other
than those made by the Company in the information the Company has filed with the
SEC;


(e) it will indemnify and hold harmless the Company and, where applicable, its
directors, officers, employees, agents, advisors and shareholders from and
against any and all loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all fees, costs and expenses whatsoever
reasonably incurred in investigating, preparing or defending against any claim,
lawsuit, administrative proceeding or investigation whether commenced or
threatened) arising out of or based upon any representation or warranty of the
Director contained herein or in any document furnished by the Director to the
Company in connection herewith being untrue in any material respect or any
breach or failure by the Director to comply with any covenant or agreement made
by the Director to the Company in connection therewith;


(f) the issuance and sale of the Compensation Shares to the Director will not be
completed if it would be unlawful;


(g) the Compensation Shares are not listed on any stock exchange or subject to
quotation and no representation has been made to the Director that the
Compensation Shares will become listed on any other stock exchange or subject to
quotation on any other quotation system except that market makers are currently
making markets in the Company's common stock on the OTC Bulletin Board;


(h) no securities commission or similar regulatory authority has reviewed or
passed on the merits of the Compensation Shares;


(i) there is no government or other insurance covering the Compensation Shares;


(j) there are risks associated with an investment in the Compensation Shares,
including the risk that the Director could lose all of its investment;


(k) the Director and the Director's advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Company in connection with the
distribution of the Compensation Shares hereunder, and to obtain additional
information, to the extent possessed or obtainable without unreasonable effort
or expense, necessary to verify the accuracy of the information about the
Company;

 
6

--------------------------------------------------------------------------------

 
 
(l) the books and records of the Company were available upon reasonable notice
for inspection, subject to certain confidentiality restrictions, by the Director
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the
Compensation Shares hereunder have been made available for inspection by the
Director, the Director's lawyer and/or advisor(s);


(m) the Company will refuse to register any transfer of the Compensation Shares
not made in accordance with the provisions of Regulation S,pursuant to an
effective registration statement under the 1933 Act or pursuant to an available
exemption from the registration requirements of the 1933 Act;


(n) the statutory and regulatory basis for the exemption claimed for the offer
of the Compensation Shares, although in technical compliance with Regulation S,
would not be available if the offering is part of a plan or scheme to evade the
registration provisions of the 1933 Act; and


(o) the Director has been advised to consult the Director's own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Compensation Shares and with respect to applicable resale restrictions, and it
is solely responsible (and the Company is not in any way responsible) for
compliance with:


(i) any applicable laws of the jurisdiction in which the Director is resident in
connection with the distribution of the Compensation Shares hereunder, and


(ii) applicable resale restrictions.


7.3 Representations, Warranties and Covenants of the Director. The Director
hereby represents and warrants to and covenants with the Company (which
representations, warranties and covenants shall survive the end of the expiry of
the Term or early termination of this Agreement) that:


(a) The Director is a U.S. Person and is an "accredited investor" as that term
is defined in Rule 501 of Regulation D promulgated under the 1933 Act;


(b) the Director is not acquiring the Compensation Shares for the account or
benefit of, directly or indirectly, any U.S. Person;


(c) the sale of the Compensation Shares to the Director as contemplated in this
Agreement complies with or is exempt from the applicable securities legislation
of the jurisdiction of residence of the Director;


(d) the Director is acquiring the Compensation Shares for investment only and
not with a view to resale or distribution and, in particular, it has no
intention to distribute either directly or indirectly any of the Compensation
Shares in the United States or to U.S. Persons;


(e) the Director is executing this Agreement and is acquiring the Compensation
Shares as principal for the Director's own account, for investment purposes
only, and not with a view to, or for, resale, distribution or fractionalization
thereof, in whole or in part, and no other person has a direct or indirect
beneficial interest in such Compensation Shares;


(f) the entering into of this Agreement and the transactions contemplated hereby
have been duly authorized by all necessary corporate action on the part of the
Director; (g) the entering into of this Agreement and the transactions
contemplated thereby will not result in the violation of any of the terms and
provisions of any law applicable to the Director, or of any agreement, written
or oral, to which the Director may be a party or by which the Director is or may
be bound;

 
7

--------------------------------------------------------------------------------

 
 


(g) the Director has duly executed and delivered this Agreement and it
constitutes a valid and binding agreement of the Director enforceable against
the Director in accordance with its terms;


(h) the Director has the requisite knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
prospective investment in the Compensation Shares and the Company;


(i) the Director is not an underwriter of, or dealer in, the common shares of
the Company, nor is the Director participating, pursuant to a contractual
agreement or otherwise, in the distribution of the Compensation Shares;


(j) the Director is not aware of any advertisement of pertaining to the Company
or any of the Compensation Shares; and


(k) no person has made to the Director any written or oral representations:


(i) that any person will resell or repurchase any of the Compensation Shares;


(ii) that any person will refund the purchase price of any of the Compensation
Shares;


(iii)as to the future price or value of any of the Compensation Shares; or


(iv) that any of the Compensation Shares will be listed and posted for trading
on any stock exchange or automated dealer quotation system or that application
has been made to list and post any of the Compensation Shares of the Company on
any stock exchange or automated dealer quotation system, except that currently
certain market makers make market in the common shares of the Company on the OTC
Bulletin Board.


7.4 Legending of Compensation Shares. The Director hereby acknowledges that upon
the issuance thereof, and until such time as the same is no longer required
under the applicable securities laws and regulations, the certificates
representing any of the Compensation Shares will bear a legend in substantially
the following form:


NONE OF THE SECURITIESREPRESENTEDHEREBY HAVE BEEN REGISTERED UNDER THE 1933 ACT,
OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED
OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED HEREIN) OR TO
U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE
1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933
ACT. "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED BY REGULATION S UNDER THE
1933 ACT.


 
8

--------------------------------------------------------------------------------

 
 
7.5 The Director hereby acknowledges and agrees to the Company making a notation
on its records or giving instructions to the registrar and transfer agent of the
Company in order to implement the restrictions on transfer set forth and
described in this Agreement.


ARTICLE 8 MISCELLANEOUS


8.1 Notices. All notices required or allowed to be given under this Agreement
shall be made either personally by delivery to or by facsimile transmission t
the address as hereinafter set forth or to such other address as may be
designated from time to time by such party in writing:


(a) in the case of the Company, to:


First Liberty Power Corp.
7251 West Lake Mead Blvd, Suite 300, Las Vegas, NV  89128
Attention: Don Nicholson


(b) and in the case of the Director to:


Robert B. Reynolds
4301 Rushford Drive, Hamburg, NY 14075


8.2 Independent Legal Advice. The Director acknowledges that:


(a) the Director has been requested to obtain his own independent legal advice
on this Agreement prior to signing this Agreement;


(b) the Director has been given adequate time to obtain independent legal
advice;


(c) by signing this Agreement, the Director confirms that he fully understands
this Agreement; and


(d) by signing this Agreement without first obtaining independent legal advice,
the Director waives his right to obtain independent legal advice.


8.3 Change of Address. Any party may, from time to time, change its address for
service hereunder by written notice to the other party in the manner aforesaid.


8.4 Entire Agreement. As of from the date hereof, any and all previous
agreements, written or oral between the parties hereto or on their behalf
relating to the appointment of the Director by the Company are null and void.
The parties hereto agree that they have expressed herein their entire
understanding and agreement concerning the subject matter of this Agreement and
it is expressly agreed that no implied covenant, condition, term or reservation
or prior representation or warranty shall be read into this Agreement relating
to or concerning the subject matter hereof or any matter or operation provided
for herein.
 
 
9

--------------------------------------------------------------------------------

 


8.5 Further Assurances. Each party hereto will promptly and duly execute and
deliver to the other party such further documents and assurances and take such
further action as such other party may from time to time reasonably request in
order to more effectively carry out the intent and purpose of this Agreement and
to establish and protect the rights and remedies created or intended to be
created hereby.


8.6 Waiver. No provision hereof shall be deemed waived and no breach excused,
unless such waiver or consent excusing the breach is made in writing and signed
by the party to be charged with such waiver or consent. A waiver by a party of
any provision of this Agreement shall not be construed as a waiver of a further
breach of the same provision.


8.7 Amendments in Writing. No amendment, modification or rescission of this
Agreement shall be effective unless set forth in writing and signed by the
parties hereto.


8.8 Assignment. Except as herein expressly provided, the respective rights and
obligations of the Director and the Company under this Agreement shall not be
assignable by either party without the written consent of the other party and
shall, subject to the foregoing, enure to the benefit of and be binding upon the
Director and the Company and their permitted successors or assigns. Nothing
herein expressed or implied is intended to confer on any person other than the
parties hereto any rights, remedies, obligations or liabilities under or by
reason of this Agreement.


8.9 Severability. In the event that any provision contained in this Agreement
shall be declared invalid, illegal or unenforceable by a court or other lawful
authority of competent jurisdiction, such provision shall be deemed not to
affect or impair the validity or enforceability of any other provision of this
Agreement, which shall continue to have full force and effect.


8.10 Headings. The headings in this Agreement are inserted for convenience of
reference only and shall not affect the construction or interpretation of this
Agreement.


8.11 Number and Gender. Wherever the singular or masculine or neuter is used in
this Agreement, the same shall be construed as meaning the plural or feminine or
a body politic or corporate and vice versa where the context so requires.


8.12 Time. Time shall be of the essence of this Agreement. In the event that any
day on or before which any action is required to be taken hereunder is not a
business day, then such action shall be required to be taken at or before the
requisite time on the next succeeding day that is a business day. For the
purposes of this Agreement, "business day" means a day which is not Saturday or
Sunday or a statutory holiday in Las Vegas, Nevada, U.S.A.


8.13 Enurement. This Agreement is intended to bind and enure to the benefit of
the Company, its successors and assigns, and the Director and the personal legal
representatives of the Director.


8.14 Counterparts. This Agreement may be executed in several counterparts, each
of which will be deemed to be an original and all of which will together
constitute one and the same instrument.


8.15 Currency. Unless otherwise provided, all dollar amounts referred to in this
Agreement are in lawful money of the United States of America.


8.16 Electronic Means. Delivery of an executed copy of this Agreement by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Agreement as of the effective date of this Agreement.


8.17 Proper Law. This Agreement will be governed by and construed in accordance
with the law of Nevada. The parties hereby attorn to the jurisdiction of the
Courts in the State of Nevada.


// remainder of page intentionally blank //
 
 
10

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.




FIRST LIBERTY POWER CORP.




Per:                                         
Authorized Signatory



 
Robert B. Reynolds



 
11

--------------------------------------------------------------------------------

 
